Citation Nr: 1211903	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a rash claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to December 1972 including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The matter was remanded in September 2009 for further development. 

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Montgomery, Alabama in August 2008 to present testimony on the issue on appeal.  The hearing transcript has been associated with the claims file.

Unfortunately this matter must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).


REMAND

The Veteran's service treatment records indicate that he was treated for a rash covering his whole body in June 1971.  The Veteran claims that a different rash, chloracne, formed just after he served in the Republic of Vietnam (he served there from March 1972 until November 1972).  The Board notes that since the Veteran served in Vietnam, his exposure to Agent Orange is presumed.  

The Board remanded the issue in September 2009 with instructions to the RO to schedule the Veteran for a VA examination for the purpose of determining whether the Veteran's current skin disability (or disabilities) is (1) related to the rash incurred in June 1971 or (2) related to presumed Agent Orange exposure.  

The Veteran underwent a VA examination in February 2010.  The Veteran's representative argues that the examiner's etiology opinion is invalid.  The representative pointed out that the examiner stated that "it is not at least as likely as not that the dermatitis noted on examination today is related to an episode of illness while on active duty."  The examiner noted that the June 1971 rash was a viral exanthema, which typically last only 24-72 hours.  The representative noted that chloracne shall be service connected "even though there is no record of such disease during service."  

The Board agrees that the examination report is inadequate.  The Board notes that the examiner diagnosed the Veteran with two different skin disabilities.  He diagnosed the Veteran with (1) lichen planus (left clavicle and bilateral shins); and (2) Chloracne (chest wall, anterior and posterior thorax, postauricular areas and neck).  The examiner then appeared to offer two opinions.  As noted above, he stated (1) "it is not at least as likely as not that the dermatitis noted on examination today is related to an episode of illness while on active duty."  He then stated (2) chloracne is a presumptive condition related to Agent Orange exposure.  

It appears that the examiner opined that the lichen planus is not related to the June 1971 rash.  However, he did not render an opinion on whether it is as likely as not that the lichen planus is due to exposure to Agent Orange.  

Regarding the examiner's comments on chloracne, the Board notes that chloracne is only presumptively service connected to Agent Orange exposure if the disability becomes manifest to a degree of 10 percent or more within a year of last exposure.  In this case, there is no medical evidence that it was manifest to a degree of 10 percent or more within one year of last exposure.  Consequently, a current diagnosis would not be presumptively service connected.  However, a current diagnosis of chloracne could be service connected to Agent Orange exposure if supported by a competent medical opinion (which the February 2010 examiner failed to render).

The Board finds that a new examination and opinion are warranted for the purpose of determining whether it is at least as likely as not that the Veteran's skin disability/disabilities began during or are causally related to service (to include due to presumed Agent Orange exposure).

While the further delay of this case is truly regrettable, due process considerations require such action.  Accordingly, the case is REMANDED to the AMC for the following action: 

1.  The Veteran should be afforded a VA dermatologic examination for the purpose of determining the nature, etiology and severity of the Veteran's skin disability/disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine, for each disability diagnosed, whether it is at least as likely as not (a 50 percent or greater probability) that it began during or is causally related to service, to include (1) whether or not each disability is causally related to the June 1971 rash; and (2) whether or not each disability is due to presumed Agent Orange exposure. 
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


